Motion granted to the extent that the order of affirmance of this court entered on June 20, 1963 is modified to provide that the first decretal paragraph of the order appealed from is modified to direct that the individual defendants shall appear for examination before trial at Special Term, Part II of the court on a day to be fixed on the settlement of the order hereon with the order appealed from otherwise unanimously affirmed, without prejudice to the proceedings heretofore had and with the liens and injunctive provisions existing under and by virtue of the pending supplementary proceedings under the judgment to remain in full force and effect pending the determination of the action. Settle order on notice. Concur — Breitel, J. P., Rabin, McNally, Eager and Steuer, JJ.